DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 11-16, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scharber (US 6,542,964).
	Regarding claims 1 and 12, Scharber discloses a method, executed in a delivery node, for optimizing delivery of a content in a content delivery network (Column 5, lines 53-67, and column 6, lines 1-32, illustrate a system for storing content of a particular type at one or more cache servers based on the type of content), comprising:
	- receiving a request for the content (Column 7, lines 31-45, illustrate receiving a request for content);
	- obtaining a determination of whether or not a category of content is associated with the requested content (Column 7, lines 31-45, illustrate recognizing the type of content associated with the request); and
	- responsive to the determination that no category of content is associated with the requested content, forwarding the request for the content towards an origin server and upon receiving a response from the origin server serving the content (Column 5, lines 4-24, and column 
	Regarding claims 2 and 13, Scharber discloses the method further comprising, determining, using an access policy, whether or not a category of content is associated with the requested content (Column 7, lines 24-45, illustrate the use of a policy-based architecture for requesting the content).
	Regarding claims 3 and 14, Scharber discloses wherein the request for the content comprises a uniform resource locator for the content (Column 5, lines 4-24, column 7, lines 31-45, and column 8, lines 34-55, illustrate the use of a URL for requesting content).
	Regarding claims 4 and 15, Scharber discloses wherein the access policy contains a mapping between the uniform resource locator and a given category of content (Column 5, lines 4-24, column 7, lines 31-67, and column 8, lines 34-55, illustrate the use of a URL for requesting particular content such as content associated with web pages).
	Regarding claims 5 and 16, Scharber discloses the method further comprising, upon the determination that no category of content is associated with the requested content, extracting a sample from the served content (Column 5, lines 4-24, and column 7, lines 46-61, illustrate that if the cache server does not contain a copy of the content or for content associated with a type not stored in cache server, the system may forward the request to the origin server and retrieve the content; note – the claim does not specifically disclose how the sample is extracted, and thus, since the system retrieves a copy of the content, the system essentially extracts at least a sample of the content).
Regarding claims 11 and 22, Scharber discloses the method further comprising, responsive to the determination that a given category of content is associated with the requested content, redirecting the request for the content to a delivery node associated with the given category of content and optimized for serving the content (Column 7, lines 31-45 and 60-67, and column 8, lines 1-7, illustrate that the request may be redirected to the appropriate cache server based on the identified content type).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Scharber (US 6,542,964) in view of Psalmonds et al. (US 2018/0341889).
	Regarding claims 6 and 17, Scharber fails to disclose the method further comprising converting the sample into a data set that can be fed as an input to a neural network.

	It would have been obvious before the effective filing date of the claimed invention to modify Scharber to include the method further comprising converting the sample into a data set that can be fed as an input to a neural network as disclosed in Psalmonds because it would have been a common method to provide content features to a neural network for training the neural network to classify the content.
	Regarding claim 7, Scharber as modified by Psalmonds the method further comprising providing the uniform resource locator for the requested content and the sample or the data set to a neural network training service (Psalmonds: Paragraphs 49 illustrates providing the content features, in addition to the content URL, to the neural network).
	Regarding claim 18, Scharber as modified by Psalmonds the method further operative to provide the uniform resource locator for the requested content and the sample or the data set to a data processing service (Psalmonds: Paragraphs 49 illustrates providing the content features, in addition to the content URL, to the neural network).
Claims 8-10 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Scharber (US 6,542,964), in view of Psalmonds et al. (US 2018/0341889), and in further view of Zeiler et al. (US 2018/0089556).
	Regarding claims 8 and 19, Scharber as modified by Psalmonds fails to disclose the method further comprising using a trained neural network model to make a classification of the requested content in a predicted category, the trained neural network model being fed the data set as an input and providing the predicted category as output.

	It would have been obvious before the effective filing date of the claimed invention to modify Scharber in view of Psalmonds to include the method further comprising using a trained neural network model to make a classification of the requested content in a predicted category, the trained neural network model being fed the data set as an input and providing the predicted category as output as disclosed in Zeiler because it is a common method to utilize a neural network to predict categories of the content.
	Regarding claims 9 and 20, Scharber as modified by Psalmonds and Zeiler discloses the method further comprising adding to the access policy a mapping between the uniform resource locator and the predicted category (Psalmonds: Paragraphs 49 illustrates providing the content features, in addition to the content URL, to the neural network) (Scharber: Column 7, lines 24-45, illustrate the use of a policy-based architecture for requesting the content).
	Regarding claims 10 and 21, Scharber as modified by Psalmonds and Zeiler discloses the method further comprising updating the trained neural network model with a new trained neural network (Zeiler: Paragraph 19 illustrates combining the layers of the neural networsks to learn a unifed set of layers together, and thus, updating the trained neural network with a new trained neural network).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Scharber (US 6,542,964) in view of Zeiler et al. (US 2018/0089556).
Regarding claim 23, Scharber discloses a content delivery network optimized to deliver content of different categories(Column 5, lines 53-67, and column 6, lines 1-32, illustrate a system for storing content of a particular type at one or more cache servers based on the type of content), comprising:
	a plurality of delivery nodes (Column 7, lines 31-45 and 60-67, and column 8, lines 1-7, illustrate that the request may be redirected to the appropriate cache server based on the identified content type, and thus, a plurality of cache nodes).
	Scharber fails to disclose a data processing service, operative to: obtain samples or data sets from the plurality of delivery nodes; and assemble the samples or data sets from the plurality of delivery nodes into training and validation data formatted to be used for training and validating a neural network; a neural network training service, operative to: obtain the training and validation data; and train and validate the neural network using the training and validation data; and a configuration service, operative to: obtain the trained and validated neural network; and configure the plurality of delivery nodes with the trained and validated neural network.
	Zeiler discloses a data processing service, operative to: obtain samples or data sets from the plurality of delivery nodes; and assemble the samples or data sets from the plurality of delivery nodes into training and validation data formatted to be used for training and validating a neural network; a neural network training service, operative to: obtain the training and validation data; and train and validate the neural network using the training and validation data; and a configuration service, operative to: obtain the trained and validated neural network; and configure the plurality of delivery nodes with the trained and validated neural network (Paragraph 19 illustrates the use of the trained neural network to predict categories of the content that may be provided as input to the neural network).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ALEXANDER GEE/
Primary Examiner, Art Unit 2425